DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Election/Restriction
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2015/0292761 A1) in view of Xu et al. (US 2015/0064011 A1), Gortowski (GB 2374661 A1) and McDevitt et al. (US 1,690,905).
 	Teoh discloses a roof 32 mounted ventilation assembly 20 for a structure 22, comprising: a relief blower assembly 102 mounted to an upper portion 32 of the structure 22 (Figs. 1, 8); an air inlet 82 disposed above and relative to the relief blower assembly 102 (Fig. 8); a supply discharge plenum (bottom portion of conduit 62) fluidly coupled to the air inlet 82 (Fig. 8); the supply discharge plenum 62 disposed in an inner space 36, 46 defined by the structure 22 (Figs. 1, 8), the inner space 36, 46 downward of said upper portion 32; the relief blower assembly 102 comprises a relief blower 106 integrated with a supply fan 104,  wherein the supply fan comprising a plurality of axial fan blades 104 (Fig. 10), and a drive assembly (means to rotate the blades 104, 106 is considered as drive assembly) operatively associated with the relief blower assembly 102 in such a way that selectively pressurizes said inner space through a positive supply air to relief air volume ratio (paragraphs [0091], [0092]), whereby the supply fan 104 draws in the supply air from the air inlet and the relief blower 106 exhausts the relief air from the relief blower assembly (Fig. 8). However, Teoh does not disclose a relief blower wheel comprising a plurality of centrifugal fan blades; the air inlet is movable and the supply discharge plenum rotatably and vertically movable relative to the relief blower assembly. Xu et al. disclose a relief blower assembly 1 comprising a relief blower wheel 14 integrated with a supply fan (Figs. 1-4), wherein the supply fan comprising a plurality of axial fan blades 144, and wherein the relief wheel comprising a plurality of centrifugal fan blades 148. A drive assembly 142 operatively associated with the relief blower assembly 1 in such a way that the selectively pressurizes an inner space through a positive supply air to relief air volume ratio (paragraph .	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2015/0292761 A1) in view of Xu et al. (US 2015/0064011 A1), Gortowski (GB 2374661 A1) and McDevitt et al. (US 1,690,905) as applied to claim 1 as above, and further in view of  Stirling (US 3,349,998).
 	The roof mounted ventilation assembly of Teoh as modified by Xu et al, Gortowski and McDevitt et al. as above includes all that is recited in claim 2 except for  the drive assembly is a motor. Stirling teaches a ventilating apparatus comprising a relief blower assembly 22, 26 and a drive assembly 12, 19 operatively associated with the relief blower assembly (Fig. 1). Wherein the drive assembly is a motor 12 (col. 2, line 69). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2015/0292761 A1) in view of Xu et al. (US 2015/0064011 A1), Gortowski (GB 2374661 A1) and McDevitt et al. (US 1,690,905) as applied to claim 1 as above, and further in view of  Lin et al. (CN 202993324 U).
 For claim 3, Teoh further discloses the roof mounted ventilation assembly comprising a hood 82 operatively associated with the air inlet 82 (Fig. 8); and the hood 82 having a bird screen 86. The roof mounted ventilation assembly of Teoh as modified by Xu, et al., Gortowski and McDevitt et al. as above includes all that is recited in claim 3 except for the hood having an inverted trapezoid prism shaped hood. Lin et al. disclose a ventilation assembly comprising an inverted trapezoid prism shaped hood (Fig. 1, abstract, novelty). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the hood of the roof mounted ventilation assembly of Teoh to have an inverted trapezoid prims shape as taught by Lin et al. in order to obtain a desired ventilation result by the inverted trapezoid prims shaped hood, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a design consideration within the level of ordinary skill in the art. In re Dailey,  149 USPQ 47 (CCPA 1966). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2015/0292761 A1) in view of Xu et al. (US 2015/0064011 A1).
 	Teoh discloses a roof 32 mounted ventilation assembly 20 for a structure 22, comprising: a relief blower assembly 102 mounted to an upper portion 32 of the structure 22 (Figs. 1, 8); an 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY